                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

SCOTT A. MARTIN,                                       )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 4:18-cv-00196-TWP-DML
                                                       )
COOPER AND FREEMAN LAW FIRM,                           )
ASHLEY URBAN LAW FIRM,                                 )
INDIANA STATE POLICE,                                  )
                                                       )
                              Defendants.              )


                   Entry Granting Request to Proceed in forma pauperis,
                Dismissing Complaint, and Directing Entry of Final Judgment

                                                  I.

        The plaintiff’s request to proceed in forma pauperis, dkt. [2], is granted. Notwithstanding

the foregoing ruling, “[a]ll [28 U.S.C.] § 1915 has ever done is excuse pre-payment of the docket

fees; a litigant remains liable for them, and for other costs, although poverty may make collection

impossible.” Abdul-Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir. 1996). The assessment of

even an initial partial filing fee is waived because the plaintiff has no assets and no means by which

to pay a partial filing fee. 28 U.S.C. § 1915(b)(4). Accordingly, no initial partial filing fee is due

at this time.

                                                 II.

        Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915(h), this Court has an

obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the defendants.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies
the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

       In his Complaint, Mr. Martin alleges that during all of 2017-2018, the Kentucky and

Indiana State Police Departments did not help him when his life was in danger after he called them

several times. He further states: “I would like for the defendant to stop following me and having

people follow me. I’ve caught and seen the defendant stalking me at multiple places. Including the

hospital when I had problems with my eyes. The meds I was given at U of L hospital made me

lose my eyesight.” Mr. Martin alleges the Louisville police department and Indiana State Police

“didn’t help me because they said I was crazy and didn’t need help.” He seeks one million dollars

and for the pain and suffering and to have defendants and other people stop following him.

       Based on the screening standard set forth above, the complaint must be dismissed. First,

any claim that that the State Police Departments failed to investigate Mr. Martin’s complaints must

be dismissed because the Seventh Circuit does not recognize a claim for “inadequate police

investigatory work” in the absence of some other recognized constitutional violation. Lyons v.

Adams, 257 F. Supp. 2d 1125, 1135 (N.D. Ill. 2003) (citing Jacobson v. National R.R. Passenger

Corp., No. 97 C 6012, 1999 WL 1101299, at *10 (N.D.Ill. Nov.29, 1999); Washington v. Godinez,

No. 95 C 7612, 1996 WL 599055, at *3 (N.D.Ill. Oct.17, 1996) (“[T]here is no constitutional right
to an investigation by a police officer unless another recognized constitutional right is involved.”));

see also Gomez v. Whitney, 757 F.2d 1005, 1006 (9th Cir. 1985).

       Next, Mr. Martin appears to assert that the other defendants identified in the complaint,

Cooper and Freeman Law Firm and Ashley Urban Law Firm, have stalked him. This claim, too,

must be dismissed because it is frivolous and deserves no further judicial time. See Lee v. Clinton,

209 F.3d 1025 (7th Cir. 2000), and Gladney v. Pendleton Correctional Facility, 302 F.3d 773, 774

(7th Cir. 2002). Mr. Martin may genuinely believe that the law firms are staking him, but that

belief is so implausible that it cannot be the basis of a federal claim. Dismissal for lack of subject-

matter jurisdiction because of the inadequacy of the federal claim is proper only when the claim is

“so insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely

devoid of merit as not to involve a federal controversy.” Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 89 (1998) (citing Oneida Indian Nation of N.Y. v. County of Oneida, 414 U.S. 661,

666 (1974); Romero v. International Terminal Operating Co., 358 U.S. 354, 359 (1959)). The

Court notes that Mr. Martin brought a similar complaint that was dismissed for the same reasons.

Martin v. State of Indiana Police, No. 4:18-cv-140-RLY-DML.

                                                 III.

       For the reasons set forth above, the Court dismisses the complaint pursuant to 28 U.S.C. §

1915(e)(2)(B). Because the allegations in the complaint are so fanciful that they fail to engage the

court’s subject-matter jurisdiction, dismissal of this action shall be without prejudice. See Ezike,

2009 WL 247838 at *3 (citing African American Slave Descendants Litig., 471 F.3d at 758, 763.).

       IT IS SO ORDERED.

       Date: 11/13/2018
Distribution:

SCOTT A. MARTIN
FLOYD COUNTY JAIL
Inmate Mail/Parcels
P.O. Box 1406
New Albany, IN 47150
